PCIJ_A_06_GermanInterestsUpperSilesia_DEU_POL_1925-08-25_JUD_01_PO_02_FR.txt. 31

OPINION DISSIDENTE DU COMTE ROSTWOROWSKI.

 

Je regrette infiniment de ne pouvoir être d'accord sur l’arrêt
rendu dans l'affaire relative à certains intérêts allemands en Haute-
Silésie polonaise en suite et en raison de l'Exception dincom-
pétence soulevée bar le Gouvernement polonais le 25 juin 1925.

Sans revenir sur les faits d'ordres divers exposés dans l'arrêt,
il est nécessaire de prendre comme point de départ l’Exception
d'incompélence citée et tendant à ce qu’il plaise à la Cour :

a) dans l’affaire I1, se déclarer incompétente, subsidiaire-
ment déclarer la Requête irrecevable tant que le Tribunal
arbitral mixte germano-polonais n’a pas rendu son jugement ;

b) dans les affaires IT 4, se déclarer incompétente, subsidiaire-
ment déclarer la Requête irrecevable.

La compétence de la Cour permanente de Justice internationale,
admise par le Gouvernement allemand dans sa première « Requête »
et soutenue ensuite dans les « Observations » du Gouvernement
allemand du ro juillet 1925, ainsi que dans le cours de la procédure
orale, fut ainsi contestée par le Gouvernement polonais tant dans
son Exception d’incompétence que dans les plaidoiries de ses agents.
La Pologne occupa la situation de demandeur. L’affaire fut inscrite
au rôle pour autant qu'il s’agit de l’objet des exceptions en question.
Les Parties ont été dûment informées de la décision de proroger
sine die les délais fixés pour le dépôt des pièces de la procédure
éventuelle sur le fond.

La procédure ayant été ainsi ouverte uniquement au sujet
des exceptions préliminaires soulevées par la Pologne en matière de
compétence, il est utile d'examiner les éléments juridiques du
problème.

+ De la Requête allemande. [Note de l'auteur.]
32 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Suivant l’article 36, alinéa dernier, de son Statut :

« En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide. »

Cette décision éventuelle, qui ne peut évidemment s'appuyer que
sur le droit objectif applicable dans l’espèce, est de nature purement
déclaratoire, sans pouvoir jamais revêtir le caractère constitutif et
attribuer à la Cour elle-même une juridiction qui ne trouverait pas
d'appui dans les règles juridiques, soit générales, soit particulières,
applicables.

Une règle générale, que contient l’article 36, alinéa x, du Statut,
prévoit un compromis des Parties, lequel, dans l'espèce, fait entière-
ment défaut. Elle contient en outre un renvoi à des sources
conventionnelles spéciales. :

La Convention germano-polonaise, relative à la Haute-Silésie et
faite à Genève le 15 mai 1922, constitue cette source particulière
en attribuant à la Cour permanente de Justice internationale la
juridiction en deux hypothèses différentes :

1° — celle prévue dans son article 2, paragraphes 1 et 2, com-
biné avec l’article 586, où la compétence strictement fimitée est
subordonnée dans chaque cas particulier à une décision préalable
de la Commission mixte germano-polonaise ; cette disposition
est hors de cause ; |

2° — celle prévue dans son article 23, lequel reste seul ainsi à
pouvoir être invoqué dans le cas actuel. Aussi est-ce l’applicabilité
de cette disposition qui se trouva affirmée par l’une des Parties et
contestée par l’autre.

Les Parties litigantes dans l'espèce s’en remirent à la Cour en ce
qui concerne l’applicabilité de l’article 23, étant d’accord pour
provoquer une décision sur la compétence de la Cour par la voie
d'interprétation de cet article, c’est-à-dire par la voie d’inter-
prétation de leur propre et commune volonté, dont il est la
manifestation, |

Cette interprétation paraît devoir'être stricte et même restrictive
pour ne pas aboutir à cette situation pénible où tel ou tel des deux
États contractants aurait à se voir imposer la juridiction de la Cour
33 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

dans une hypothèse dont il n’aurait pas été librement, et par
avance, convenu.

L'opinion émise par M. Moore (Arrêt n° 2, page 60) semble
être fort judicieuse :

The international judicial Tribunals so far created have
been tribunals of limited powers. Therefore, no presumption in
favour of their jurisdiction may be indulged. Their jurisdiction
must always affirmatively appear on the face of the record.

Le souci qu’a montré la Cour avant de prendre une décision
analogue dans l'affaire des concessions Mavrommatis en Palestine
apparait d’une maniére générale dans trois passages suivants de
l’Arrêt n° 2:

1° «Des documents placés sous les yeux de la Cour, des
plaidoiries . .., il ressort, en effet, que la question préalable à
résoudre n’est pas seulement de savoir si la Cour puise dans la
nature et dans l’objet de la contestation portée devant elle le
pouvoir d’en connaître, mais encore de vérifier si les conditions
auxquelles est subordonné l’exercice de ce pouvoir se trouvent
réunies dans l'espèce. » (Page Io.)

2° «Avant de rechercher si l'affaire des concessions Mavrom-
matis concerne l’interprétation où l'application du Mandat et
si, dès lors, elle rentre, par sa nature et par son objet, dans la
juridiction prévue au texte reproduit ci-dessus, il est indis-
pensable d'examiner si elle satisfait aux autres prévisions, à
toutes les autres prévisions de ce texte... . » (Page II.)

3° «....la Cour, en considération du fait que sa juridiction
est limitée, qu’elle se fonde toujours sur le consentement du
défendeur et ne saurait subsister en dehors des limites dans
lesquelles ce consentement a été donné, ne croit pas pouvoir se
contenter d’une conclusion provisoire sur le point de savoir si
le différend relève des dispositions du Mandat. Elle constatera,
avant de statuer sur le fond, que le différend qui lui est soumis,
tel qu’il se présente actuellement et sur la base des faits établis
en ce moment, tombe sous l’application des dispositions du
Mandat. En effet, c’est seulement pour ces différends que le
mandataire a accepté la juridiction de la Cour. » (Page 16.)
34 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Il paraît nécessaire de montrer un souci analogue dans les
deux affaires (I et II de la Requête allemande), sans perdre de vue
que la Convention de Genève, en général, et son titre III en particu-
lier, où est incorporé l’article 23 en question, réglementent l'exercice
de la puissance publique polonaise dans la Haute-Silésie, devenue
polonaise après le plébiscite. Les droits de la Pologne, de ses
autorités, de son Gouvernement dans les différentes brañches de
l’administration publique suivant les différents terrains juridiques
très scrupuleusement délimités, se trouvent minutieusement réglés.
En consentant librement à soumettre à la juridiction de la Cour
certains différends nettement caractérisés, la Pologne a été seule
des deux Parties en présence la Partie donnante, — seule, dans la
pratique, obligée de comparaître devant la Cour sur requête de
l’autre Partie, la situation inverse ne pouvant pas se produire.
Lorsque l’article 6 de la Convention de Genève débute par ces mots :
«La Pologne peut exproprier en Haute-Silésie les entreprises . . .»,
c’est un droit — droit d’expropriation — de la Pologne seule qui y
est réglementé,

Cherchant à apporter le même souci au règlement des deux
groupes d’affaires soumises actuellement à la Cour, nous nous
abstiendrons de suivre la distinction savante, adoptée par l’Arrét
n° 2, entre la nature et l’objet, d’une part, et les autres prévisions,
d’autre part, et nous nous contenterons d'examiner une à une les
prévisions — toutes les prévisions — contenues dans l’article 23,
toutes aussi importantes, et dans la même mesure, pour la solution
du problème posé.

L'article 23, seule source sur la matière, fait partie du titre III
de la Convention de Genève intitulé Expropriation et est ainsi
conçu :

Article 23.

«I. Sides divergences d’opinion résultant de l’interprétation
et de l’application des articles 6 à 22 s’élevaient entre le
Gouvernement allemand et le Gouvernement polonais, elles
seraient soumises 4 la décision de la Cour permanente de
Justice internationale. |

«2. Il n’est porté aucune atteinte à la compétence du
Tribunal arbitral mixte germano-polonais, résultant des
dispositions du Traité de paix de Versailles. »
35 OPINION DISSIDENTE DU COMTE ROSTWOROWSKE

Le premier alinéa, de caractère positif, est, par rapport à la Cour
permanente de Justice internationale, attributif de juridiction et
fera tout d’abord l’objet de notre examen. Le deuxième alinéa, de
caractère négatif, constituant une réserve par rapport au premier,
sera analysé ensuite.

A. — L'attribution positive de juridiction est subordonnée à la
réalisation de l’ensemble des hypothèses de fait, qui se laissent
grouper sous les trois chefs suivants :

1° — Ii faut tout d’abord que passent dans le domaine des faits,
une interprétation et une application d’articles énumérés.

Comme les deux Etats contractants ne se trouvent pas dans la
méme situation, la Pologne seule est en mesure d’interpréter et
d’appliquer cesarticles, pendant quel’ Allemagne, resp. son Gouverne-
ment, ne peut que les interpréter. L’interprétation non accompagnée
d’application, même si elle se produisait dans les deux pays, n’est
pas suffisante, ce fait étant dénué de tout intérêt pratique. C’est
l'interprétation liée à application pour la part et à charge de la
Pologne, combinées avec l'interprétation du Gouvernement alle-
mand, qui sont aptes seules à faire naître des divergences d'opinion
et faire jouer l’article 23. L'application doit être positive, c’est-
à-dire doit se manifester sous forme de la constatation que les
prévisions de tel ou tel article se sont trouvées réalisées, et de
l'application des sanctions ou des conséquences juridiques prévues.
Tel ou tel article peut être bien ou mal interprété et appliqué,
mais il doit avoir été appliqué. La juridiction de ia Cour n’est donc
pas reconnue à cette dernière dans le cas de telle ou telle mesure
expressément spécifiée: elle ne l’est qu'indirectement, à travers-
l'emploi et l'usage faits par un des deux Gouvernements des articles
spécialement désignés.

2° — Il faut ensuite que les seuls articles dont l'interprétation
et l’application puissent faire résulter une divergence d'opinion
propre à être soumise, le cas échéant, à la Cour, soient ceux qui y
sont énumérativement spécifiés, à savoir : les articles 6 à 22 dela
même Convention. Des trois titres que comprend la première
partie de la Convention intitulée : Dispositions générales, seul le
titre III, concernant Expropriation et renfermant les articles
cités, se trouve ainsi en fait placé dans une situation spéciale. Le
titre I, se rapportant au Droit en vigueur, ct le titre IT relatif à la
36 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

Protection des dyoits acquis, de même, du reste, que toute autre
disposition nationale ou internationale, sont, au contraire, pour
tout ce qui concerne la maniére correcte ou incorrecte de les inter-
préter et de les appliquer, soustraits à la compétence de la Cour, en
tant que cette compétence est statuée dans l’article 23. Jouissent-
ils, oui ou non, d’une protection juridictionnelle analogue, que
celle-ci soit nationale ou internationale ? est-elle jugée suffisante
ou insuffisante ? ce sont 14 autant de questions rentrant dans le
domaine de la politique, de la haute politique internationale; la Cour
de Justice internationale ne me paraît, sur la base de l’article 23,
être appelée ni à les résoudre, ni à y apporter un remède.

3° — 1] faut, enfin, que de cette interprétation et de cette
application des articles mentionnés, résultent et s'élèvent des
divergences d'opinion entre le Gouvernement allemand et le
Gouvernement polonais. Les divergences doivent résulter, c’est-a-
dire avoir leur source dans cette interprétation et dans cette appli-
cation, mais elles doivent aussi s'élever, c'est-à-dire se manifester
sous forme d’une controverse officielle entre les deux Gouvernements.
L'article 23 ne spécifie pas la longueur du temps que doit durer
cette controverse ; il ne renferme pas davantage la clause analogue
à celle qui existe dans l’article 26 du Mandat pour la Palestine
(« différend. .., qui ne serait pas susceptible d’être réglé par des
négociations»). I] lui suffit, mais aussi lui apparait-il nécessaire, que
ce désaccord, cette contradiction, cette opposition de thèses juridi-
ques, tirées de la pratique, prennent corps, tout d’abord, dans une
controverse qui, loin d’être une juxtaposition mécanique de deux
opinions individuelles, est la mise en relation de ces opinions, sous
forme de démarches diplomatiques des deux Gouvernements. Si
l’article 23 exige qu'une contestation formelle s'élève entre les
deux Gouvernements, cette condition ne peut pas être remplie par
un acte unilatéral de la Partie demanderesse, et il ne dépend pas de
la seule Partie intéressée de faire disparaître ce défaut de forme.
Tl est non moins nécessaire que l’autre Partie trouve au moins
l’occasion de prendre position à Vendroit de l’allégation contraire
et de la communiquer à la première. L'article 23, en faisant de la
contestation formelle une des conditions de l’action devant la Cour
permanente de Justice internationale, ne peut pas être interprété
dans un sens qui supprimerait en fait cette condition, ce qui arri-
verait fatalement si l'introduction de la Requête était considérée
37 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

comme un manifestation suffisante de l’existence d’une opinion
divergente. L'action en justice, qui est conditionnée, ne peut pas se
fondre avec une de ses conditions, ni se substituer à elle. L’impor-
tance pratique de cette condition essentielle mérite d'autant plus
d’être relevée que, à part l'avantage de voir les États recourir à
la juridiction comme à un ultimum remedium, la simple lecture des
documents diplomatiques fournis par la Partie ou les Parties inté-
ressées, à l’appui de la requête, met la Cour à même de vérifier
aussitôt si les deux autres conditions essentielles se trouvent
pareillement remplies, et notamment si c’est bien l'interprétation
et l’application positive des articles 6 à 22 qui ont fourni l'objet de
la controverse.

Telle étant la signification de l’article 23, alinéa x, il est facile de
remarquer que si, d’une part, celui-ci procure indirectement aux
particuliers une sauvegarde complète, en garantissant à l'État dont °
ils sont les ressortissants, la faculté de veiller à l'interprétation et
à l'application correcte des articles sur l’expropriation, il n'offre,
d'autre part, aucune difficulté à ce que la question de la compétence
de la Cour soit examinée et tranchée indépendamment de tous
éléments appartenant à la question du fond. L’applicabilité ou la
non-applicabilité en général du régime d’expropriation énfermé dans
les articles 6 à 22 ne peut même se poser, puisque la condition de
Vapplication effective nécessaire a placé d’une manière indiscutable .
les deux Parties sur le même terrain commun, celui du titre HI
intitulé: Expropriation. L'application stricte de l’article 23, dans
le sens indiqué et conforme à ses termes, permet ainsi d'éviter deux
éventualités également fâcheuses : celle d’affirmer, d’une part, la
compétence de la Cour à titre purement provisoire sur la base du
doute que peut éveiller, au sujet de l’applicabilité ou de l’inappli-
cabilité des articles 6 à 22, l'introduction même d’une requête, au
risque de voir ce doute, plus tard, dans le cours de la procédure sur le
fond, se dissiper dans le sens de l’inapplicabilité des mêmes articles
et, partant, dans le sens de l’incompétence de la Cour; celle
d'affirmer, d’autre part, la compétence de la Cour à l’aide de cer-
tains éléments, tirés du fond du différend, au risque de préjuger
par la décision sur la compétence tel ou tel point appartenant a la
procédure quant au fond, et de compromettre, par cet empiétement,
l'équilibre indispensable des positions respectives des deux Parties,
auquel celles-ci peuvent à juste titre prétendre sur le terrain de
cette procédure ultérieure.
38 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

B. — L’alinéa 2 de l’article 23 contient une disposition négative :

«ll west porté aucune atteinte à la compétence du

Tribunal arbitral mixte germano-polonais, résultant des
dispositions du Traité de paix de Versailles. »

Quel que fût le but de cette réserve, soit d’établir que la compé-
tence reconnue à la Cour de Justice internationale n’exclut nulle-
ment la faculté donnée aux particuliers de poursuivre leurs droits
devant le Tribunal arbitral mixte, soit d’empécher que tel ou tel
des deux gouvernements ne se substituat a son ressortissant et ne
transportât l’affaire sur un autre plan, en en faisant l’objet d’un
différend entre deux gouvernements, il est incontestable que nous
nous trouvons en face d’une réserve qui fait corps avec l’alinéa
premier et se rapporte à la compétence de la Cour, qu’elle détermine
négativement par rapport à la juridiction du Tribunal arbitral
mixte de Paris: il ne pouvait s’agir de créer dans l'alinéa précédent
ni une juridiction concurrente, ni une juridiction privilégiée, ni
enfin une juridiction hérarchiquement supérieure. Dans chacun des
trois cas, la compétence du Tribunal arbitral mixte se serait trouvée,
soit au point de vue de son rayon d'action, soit à celui de son autorité,
certainement atteinte. Ce tribunal, en faveur duquel l’article 304 g).
du Traité de paix de Versailles avait stipulé que:

«Les Hautes Parties contractantes conviennent de considérer
les décisions du Tribunal arbitral mixte comme définitives
et de les rendre obligatoires pour leurs ressortissants »,

reste ainsi, après comme avant, libre dans l’exercice de sa com-
pétence, tant pour protéger les droits privés des particuliers que
pour interpréter souverainement à cet usage les règles juridiques
applicables en l’espèce.

Il en résulte que la juridiction de la Cour de Justice internationale,
ne pouvant faire double emploi avec celle du Tribunal arbitral
mixte de Paris, doit, dans son rayon d'action, très limité quant à
l'objet, en différer au point de vue de sa nature.

Elie reste bien une vraie juridiction, et une juridiction conten-
tieuse ; mais, partant d’un examen des cas particuliers de l’inter-
prétation et de l'application positive des articles 6 à 22, qui lui ont
été nécessairemant présentés, elle aboutit à une décision qui est,
à son tour, une interprétation desdits articles par rapport aux cas
particuliers mentionnés. Sans demeurer confinée dans les sphères
39 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

doctrinales et purement académiques, ce dont elle se gare en tenant
toujours compte des cas litigieux, elle n’en reste pas moins tenue,
en vertu du mandat donné par les Parties dans l’article 23, alinéas
I et 2, à se borner à trancher seulement les divergences d'opinion
entre les deux Gouvernements intéressés, sans chercher dans sa
décision à imposer à tel ou tel gouvernement des obligations qüel-
conques par rapport aux particuliers, par exemple à titre de répara-
tion ou d’indemnité.

C'est uniquement dans l’intérêt de la Loi — les articles 6 à 22
de la Convention de Genève constituant, dans l'espèce, la loi
commune aux deux Parties — que l’article 23 de la même Con-
vention, précédemment analysé, établit une compétence d’un
caractère tout particulier et d’un type très spécial au profit de la
Cour de Justice internationale.

IX.

Comparée avec les prévisions nécessaires de l’article 23, la
Requête introductive d'instance du Gouvernement allemand, pour
autant qu il s’agit des conclusions 14 et 10, 2a et 28, n’accuse la
réalisation d’aucune de ces prévisions. Elle se heurte aux faits qui
leur sont contraires. Les documents et les débats oraux ont établi,
avec toute évidence, que les mesures prises par le Gouvernement
polonais à l’égard dela Compagnie Oberschlesische Stickstoffwerke,
loin d’avoir été l’application et Vinterprétation des articles 6 à 22
de la Convention de Genéve, avaient été dictées par d’autres
dispositions conventionnelles, telles que l’article 256 du Traité de
Versailles et le Protocole de Spa, et réalisées par la voie de dis-
positions législatives polonaises qui en assuraient l'exécution.
Ce fait reste si bien acquis que les « Observations du Gouvernement
allemand» le reconnaissent elles-mêmes dans le passage suivant
(page 1):

_ «Or, ce que le Gouvernement allemand reproche au Gouverne-
ment polonais, c’est précisément de ne pas avoir appliqué les
articles cités, alors qu'il aurait dû les appliquer à la cause.»

Le reproche formulé au sujet de la non-existence d’un fait ne
peut cependant ni lui donner l’existence ni en tenir lieu.

Considérant que la prévision de fait, relative à la contestation
officielle préalable, ne s’est pas plus réalisée que celles qui se rap-
40 OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

portent à la source et à l’objet du différend ; que les conclusions
dela Requéte allemande tendent 4 soulever un tout autre probléme,
celui de l’applicabilité du régime d’expropriation, qui sort du cadre
limité de l’article 23 de la Convention de Genève pour s'étendre
sur un nombre infini de terrains juridiques entièrement étrangers à
celui qui avait été réservé par les Parties à la juridiction de la
Cour permanente de Justice internationale, je ne puis conclure
qu’à Vincompétence de la Cour dans l’espèce.

III.

Quant à la troisième conclusion de la Requête, concernant les
propriétés rurales, il faut constater. qu’elle ne s’appuie pas sur
Vexistence préalable d’une contestation officielle entre les deux
Gouvernements et ne satisfait pas ainsi a une des conditions essen-
tielles prévues dans l’article 23.

Au point de vue de son objet, la conclusion se maintient sur le
terrain propre de l’article 23, le Gouvernement polonais ayant
explicitement reconnu vouloir se prévaloir des droits stipulés
dans les articles 12 et 13 de la Convention de Genève et avoir
procédé à l'application des articles 6 et suivants, en notifiant aux
propriétaires son intention de les exproprier, comme l'exige
l’article 15 de la Convention.

La compétence de la Cour, étant ainsi sous le rapport mentionné
nettement établie, il reste néanmoins bien entendu que l'examen de
la Cour et sa décision ne peuvent porter, d'accord avec les dispo-
sitions de l’article 23, que sur les différences d’opinion dûment
constatées au sujet de l'interprétation et de l’application des articles
6 à 22 de la Convention, sans s'étendre aux questions de fait
signalées dans la Requête introductive d'instance (pages 6 et 8):

si certains fonds sont, oui ou non, destinés principalement
à subvenir aux besoins d'entreprises appartenant à la grande
industrie ;

si telle société est, oui ou non, contrôlée par des ressortissants
allemands ;

si la désignation des fonds à exproprier est, oui ou non, assez
claire ;
AI OPINION DISSIDENTE DU COMTE ROSTWOROWSKI

sila grandeur de certains fonds compris dans les notifications
est, oui ou non, inférieure à 100 ha. de terrain agricole ;

si telle ou telle personne possède telle ou telle nationalité.

Ces questions de fait, restant manifestement en dehors dela
compétence de la Cour, et dont la solution préalable peut seule
donner au Gouvernement polonais l’opportunité de marquer son
opinion et aboutir soit à une concordance, soit à une discordance
avec celle du Gouvernement allemand, sont l’objet de la procédure
ouverte par le Gouvernement polonais aux personnes auxquelles
la notification d’intention a été faite. Six, parmi les neuf cas, sont
encore pendants devant la juridiction du Tribunal arbitral mixte
germano-polonais à Paris. Un des dix cas — celui de M™ H. Voigt,
résolu dans le sens de l’opposante — a fourni au Gouvernement
polonais l’occasion de constater, par le retrait immédiat de la
notification, qu'après comme avant la solution de la question de
fait, il n’y avait, dans le cas cité, nulle divergence d’opinion entre
lui et le Gouvernement allemand au sujet de l'interprétation et de
l'application des articles 6 4-22 de la Convention. Il n’est point
exclu que cette concordance ne se laisse constater après la
solution, dans tel ou tel sens, d’autres questions de fait soulevées.

(Signé) ROSTWOROWSKI.
